Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000410
                                                         13-JUN-2016
                                                         08:30 AM



                            SCWC-11-0000410

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            MATTHEW CLEMENT,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-11-0000410; S.P.P. NO. 06-1-0035; CR. NO. 99-0376)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on April 29, 2016, is hereby rejected.

           DATED:    Honolulu, Hawai#i, June 13, 2016.

Dwight C.H. Lum                     /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson